DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claims require a server device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving first monitoring information associated with a presentation; 
filtering the first monitoring information to generate filtered monitoring information that excludes the first monitoring information outside of time periods of active presenting; 
analyzing the filtered monitoring information to identify a presentation feature associated with audience engagement in the presentation, wherein the presentation feature is further associated with a characteristic of a technique of a presenter of the presentation; 
submitting the presentation feature to a presentation engagement model to generate an expected audience engagement level; and 

A combination of available prior art, Flores, Lee and Parra teach monitoring and analyzing presentation related information but do not teach specifics with regards to filtering the first monitoring information according to the time periods of active presenting to generate filtered monitoring information that excludes the first monitoring information outside of the time periods of active presenting. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-20 are allowable over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494